Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:
Please update the specification on page 1 to reflect the patented status of the parent application.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-5, please replace “photo resists” with - - photoresist- - to clearly establish the antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being  fully anticipated by Atnip 20140192397.
Atnip 20140192397 teaches with respect to figures 1 and 3A to 3J, a  substrate (102) coated with a photoresist (112) (along the y axis), which is exposed using a greyscale mask (114),. The resist is developed to form the sloped depressions (128) in the patterned resist (126). A metal/deformable layer (130) is coated on the patterned resist and then a second resist (132) is patterned and used to pattern the metal/deformable layer (110,104).  The resist is removed to leave the structure shown in figure 3J [0014-0033]. The process illustrated in figures 2A-2J is the same, but is a cross-section along the axis x in figure 1.  

    PNG
    media_image1.png
    340
    481
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    262
    430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    437
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    296
    487
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    252
    447
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    722
    479
    media_image6.png
    Greyscale

The mask yielding the grey tone can be a binary mask where the density of dots/openings in a chromium layer, where the higher density of openings/dots results in a lower shielding and higher exposure.  The openings/dots are subresolution features [0020]. 


Claims 1 and 6 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pornin et al. 20120112293. 
Pornin et al. 20120112293 describes with respect to figures 1-9, a substrate (106) provided with (104,100), and a photoresist layer (102). The resist is heated or given a greyscale exposure and developed to form the tapered pattern shown in figure 2. This is overcoated with a metal/deformable material (112,114,118) which is then patterned. The resist is removed to yield the structure of figure 6 [0053-0092]. 

    PNG
    media_image7.png
    191
    391
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    211
    421
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    198
    401
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    271
    438
    media_image10.png
    Greyscale

The position of  the examiner is that only two methods for forming the tapered ends are disclosed at [0054].  A thermal process and a greyscale exposure and development of a photoresist. 
	The examiner holds that one reading the reference would immediately envision the process where the grayscale masking and development of the resist is used and that this anticipates the claimed invention. 
	Alternatively, if this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to perform the process illustrated in figures 1-9, where the sacrificial layer is a photoresist and  a grey scale exposure and development is used to form the tapered structure illustrated in figure 2 based upon the disclosure at [0054]. 

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being  fully anticipated by Silverbrook WO 99/03680.
Silverbrook WO 99/03680 describes with respect to figures 278-279, the exposure of a resist with a halftone mask (1532) to form a corrugated pattern in the resist (1530) which is then transferred into the underlying layer by etching layer (1531) (page 71/lines 17-26).  In figure 289, a corrugated feature is formed in a photosensitive polyimide layer using a greyscale exposure, and in figure 291, coated with a metal layer and the sacrificial layer is removed to form the suspended structure shown in figure 295. 

    PNG
    media_image11.png
    168
    520
    media_image11.png
    Greyscale
   
    PNG
    media_image12.png
    202
    517
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    138
    523
    media_image13.png
    Greyscale


Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Atnip 20140192397, in view of Ebata et al. 20140092384.
Ebata et al. 20140092384 illustrates in figure 7, a series of lines/rectangles of varying widths and spacing which form a sloped pattern in the photoresist.  Alternatively, aa distribution of light blocking circles can be used  [0043,0082]. 
	It would have been obvious to modify the process of Atnip 20140192397 by replacing the circles with varying spacing with lines with varying spacing which is known to achieve the same result as evidenced in Ebata et al. 20140092384 to form the trapezoidal shape in figures 2A-J and the recess in the resist illustrated in figures 3A-J . 

Claims 1-3  and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Atnip 20140192397, in view of JP 557068B2, Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310
JP 557068B2 (machine translation attached) teaches with respect to 2A and 2B the use of hemispherical projections 4a1 and 5a1 which allows contact to be made, but minimizes sticking/stiction (original at [0007])
Ishikawa JP 2008-283115 illustrates in figure 1, the variation in the openings of a greyscale mask (20) according to the radius of the lens being formed in the photoresist (17) (figure 6). 
Wu et al. WO 2014019310 illustrates in figure 10, a mask with concentric rings. 
It would have been obvious to modify the process of Atnip 20140192397 by replacing the circles with varying spacing with concentric rings with varying spacing and widths in the manner taught by Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310 to allow the formation of hemispherical projection to reduce stiction  as taught in JP 557068B2.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auden et al. 20160124311 teaches greyscale exposures of resists in the formation of MEMs devices in figure 14 and 25
Auden et al. 20160124302 teaches the use of sub-wavelength concentric circles in the exposure of the resist to pattern/sculpt it [0037-0038]. 
Oden 20200379249 teaches  a similar process in figures 8C and 8H. 
	Wen et al. CN 106115607 teaches a recesses of different depths in the resist in figures 5-8, which are formed using two exposure/development steps. 
Atobe et al. JP 09-159937 (machine translation attached) teaches a micromirror with reflective layer (402a), on the micromirror substrate (404,402), where the bottom surface is an insulating layer (416), having a convex portion/micro-pyramid portion at the ends to prevent sticking/stiction [0153,0158-0159]. 


    PNG
    media_image14.png
    280
    451
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    139
    455
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 1, 2022